DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-4 and 6-12, none of the prior art teaches or suggests, alone or in combination, a semiconductor device, comprising: a silicon layer in which are formed a plurality of laser cleavage sites arranged in a plurality of separation lines; and a doped silicon region formed on a front side of the silicon layer upon which the circuitry layer is deposited, the doped silicon region positioned between the circuitry layer and the silicon layer, the doped silicon region extending to the sidewalls such that portions of the doped silicon region are vertically aligned with the plurality of separation lines; wherein the doped silicon region has a dopant concentration of at least 1015 cm-3.
With respect to claims 13-18, none of the prior art teaches or suggests, alone or in combination, a semiconductor device, comprising: a silicon substrate having an outer edge in which is formed a plurality of laser cleavage sites arranged in a separation line; and a doped silicon region at a front side of the silicon substrate and adjacent the outer edge such that a portion of the doped silicon region is vertically aligned with the separation line, wherein the doped silicon region has a dopant concentration of at least 1015 cm-3


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/JONATHAN HAN/Primary Examiner, Art Unit 2818